Entered: September 30th, 2019
                                Case 17-00328   Doc 97     Filed 09/30/19      Page 1 of 11
Signed: September 30th, 2019

SO ORDERED




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF MARYLAND
                                                  at Greenbelt

       In re:                                          *
       Sam E Arthur,                                   *       Case No. 17-17484-LSS
                 Debtor,                               *       Chapter 7
                                                       *
       *         *         *      *     *       *      *       *       *      *       *       *       *
       Chidinma O. Onuma and Charles Iweanoge, *
                 Plaintiffs,                           *
       v.                                              *       Adv. No. 17-00328
                                                       *
       Sam E. Arthur,                                  *
                 Defendant.                            *
                                                       *

                                            MEMORANDUM OPINION

                 Plaintiffs object to the dischargeability of a previously liquidated debt pursuant to 11 U.S.C.

       § 523(a)(2)(A). This matter came before the Court for a trial on August 7, 2019. After

       submission of the parties’ written closing statements on August 20, 2019, the Court took the matter

       under advisement. After considering the evidence, assessing the reliability of the witnesses’

       testimony and documentary evidence, considering the arguments of the parties, and reviewing the

       record, the Court finds and concludes that Plaintiffs have shown that $63,287.59 of their claim is

       nondischargeable pursuant to 11 U.S.C. § 523(a)(2)(A), but have failed to sustain their burden of
                      Case 17-00328           Doc 97       Filed 09/30/19         Page 2 of 11



establishing that the remainder of their claim is nondischargeable.

         This Court has jurisdiction to hear this adversary proceeding, pursuant to 28 U.S.C. § 157

and 28 U.S.C. § 1334. This is a core proceeding, pursuant to 28 U.S.C. § 157(b)(2). Venue is proper

in this district pursuant to 28 U.S.C. § 1409(a). The following constitutes the Court's Findings of

Fact and Conclusions of Law in accordance with Federal Rule of Civil Procedure 52, made

applicable to this contested matter by Rule 7052 of the Federal Rules of Bankruptcy Procedure. To

the extent appropriate, the findings of fact set forth herein shall be deemed conclusions of law and

vice versa.

I.       Findings of Fact.

         Chidinma O. Onuma and her husband owned and operated Diversified Transportation

Services, Inc. (“DTS”)1, a bus company that primarily generated income through contracts with the

District of Columbia. DTS received beneficial treatment in the government contract bidding

process because it was certified as a Disadvantaged Business Enterprise (“DBE”) by the District of

Columbia. In March 2013, Ms. Onuma’s husband died. Ms. Onuma attempted to continue

operating DTS by herself but, after a few months, decided that she was unable to do so. In the fall

of 2013, Ms. Onuma began looking for a buyer for DTS.

         Sam E. Arthur, a certified public accountant, learned of Ms. Onuma’s desire to sell DTS

from a mutual acquaintance. In October 2013, Mr. Arthur met with Ms. Onuma to discuss the

possibility of purchasing DTS. At the meeting, Ms. Onuma explained DTS’s operations and its

earning potential to Mr. Arthur. Following this meeting, the parties executed a Letter of Intent



1
  Contributing to the evidentiary difficulty in this adversary proceeding is the parties’ propensity for misnaming persons
and entities. The documents in evidence include references to DTS using various monikers including, Diversified
Transportation Services, Inc., Diversified Transportation Service, Inc, and Diversified Transportation, Inc. All
evidence before the Court suggests that the parties intended to refer to DTS each time they used one of these or a similar
name, and the Court so finds.

                                                            2
                  Case 17-00328        Doc 97    Filed 09/30/19     Page 3 of 11



dated October 29, 2013, wherein the parties expressed their intent to enter into a purchase

agreement for the sale and purchase of DTS for $150,000.00. The Letter of Intent provided Mr.

Arthur access to DTS’s books and records so that he could perform a due diligence review of the

company. The parties to the Letter of Intent are identified as “Sam Arthur (“Buyer”)” and

“Chidiouma (Last name) (“Seller”).” Mr. Arthur executed the Letter of Intent as “Sam Arthur,

President.” Ms. Onuma executed the Letter of Intent as “Chidinma O. Onuma, Owner.”

       Following Mr. Arthur’s due diligence review, the parties executed an Agreement for the

Sale of Diversified Transportation Service, Inc. (the “Purchase Agreement”). The parties to the

Purchase Agreement are identified on the cover page as Chidinma Onuma and The Arthur Group,

LLC. Ms. Onuma was identified as the seller and executed the Purchase Agreement as “Chidinma

Onuma.” The purchaser/buyer was referred to within the Purchase Agreement as either “The

Arthur Group” or “The Arthur Group, LLC.” Mr. Arthur executed the Purchase Agreement on

behalf of the purchaser/buyer as “Sam Arthur, Officer.” At the time the Purchase Agreement was

executed, The Arthur Group, LLC was not an entity formed under the laws of Maryland, the District

of Columbia, or any other jurisdiction.

       In the Purchase Agreement, the parties agreed to a reduced purchase price of $130,000.00.

Mr. Arthur would pay the purchase price as follows: $5,000.00 upon execution of the Purchase

Agreement, $20,000.00 after all of DTS’s creditors were identified, and the remaining $105,000.00

within two months of the parties’ execution of the Purchase Agreement or “after satisfying pre-

existing monetary obligations of the seller,” whichever was earlier. Mr. Arthur paid $5,000.00 to

Ms. Onuma at the time the Purchase Agreement was executed.

       In the months following the execution of the Purchase Agreement, Mr. Arthur grew

disenchanted with DTS. Mr. Arthur expected great profits and expected Ms. Onuma to handle



                                                  3
                  Case 17-00328       Doc 97     Filed 09/30/19     Page 4 of 11



renewal of DTS’s DBE status. Mr. Arthur determined that Ms. Onuma was to blame for these

difficulties. Mr. Arthur attempted unsuccessfully to renegotiate the terms of the Purchase

Agreement, specifically the payment terms. Ms. Onuma continued demanding payment of the full

purchase price. Mr. Arthur made small additional payments but never paid the full amount of the

purchase price. In total, Mr. Arthur paid only $12,000.00 to Ms. Onuma toward the purchase price.

       On October 22, 2014, Ms. Onuma, through her counsel Charles Iweanoge, Esq., filed a

Complaint (the “D.C. Complaint”) against Sam Arthur and The Arthur Group, LLC in the Superior

Court of the District of Columbia. Ms. Onuma alleged that Mr. Arthur has paid only $12,000.00 of

the $130,000.00 purchase price for DTS. Ms. Onuma asserted two causes of action, breach of

contract and fraud. With respect to the fraud cause of action, Ms. Onuma alleged two

misrepresentations. First, that Mr. Arthur executed the Purchase Agreement in the name of a

fictitious entity. Second, that Mr. Arthur never intended to pay the purchase price.

       On March 20, 2017, the D.C. Superior Court case went to trial. On March 23, 2017, the

jury announced its verdict in favor of Ms. Onuma on both causes of action. The jury awarded Ms.

Onuma $118,000.00 for breach of contract (the “Breach of Contract Award”) and $10,000 plus

attorney’s fees and expenses for fraud (the “Fraud Award”). The D.C. Superior Court entered a

Judgment (the “Judgment”) awarding Ms. Onuma $128,000.00 with interest. On May 2, 2017, the

D.C. Superior Court entered an Order setting the total amount of the attorney fee award at

$50,976.00 (the “Attorney Fee Award”) and the amount of Ms. Onuma’s costs at $2,311.59 (the

“Costs Award”).

       On May 31, 2017, Mr. Arthur filed his Chapter 7 Voluntary Petition in this Court, thereby

opening the underlying Chapter 7 case. (Case No. 17-17484-LSS, Dkt. No. 1). In his Schedule

E/F, Mr. Arthur scheduled, among others, unsecured debts of $128,000.00 to Chidinma Onuma for



                                                 4
                  Case 17-00328        Doc 97    Filed 09/30/19     Page 5 of 11



“Consumer Debt” and $51,000.00 to Charles Iweanoge, Esq. for “Consumer Debt – Attorney fees.”

Id. at p. 22.

        On August 23, 2017, Ms. Onuma and Mr. Iweanoge (collectively, “Plaintiffs”) initiated this

Adversary proceeding by filing their Complaint Objecting to Discharge of the Debtor and/or to

Determine Nondischargeability of Debt [Dkt. No. 1]. Plaintiffs asserted a claim that the entire

above-described debt, including the Breach of Contract Award, Fraud Award, Attorney Fee Award,

and Costs Award, was nondischargeable based on common law fraud and 11 U.S.C. §§

523(a)(2)(A), 523(a)(2)(B), 523(a)(4), 523(a)(6), and (a)(11). Plaintiffs also asserted claims for

denial of discharge pursuant to 11 U.S.C. §§ 727(a)(2), 727(a)(3), 727(a)(4).

        On September 27, 2017, Mr. Arthur filed a Motion to Dismiss [Dkt. No. 6], seeking

dismissal of all claims, except Ms. Onuma’s claim under 11 U.S.C. §§ 523(a)(2). Mr. Arthur

asserted that Mr. Iweanoge was not a creditor of Mr. Arthur and, therefore lacked standing to assert

claims for nondischargeability or denial of discharge. On January 11, 2018, the Court entered an

Order Granting in Part, and Denying in Part Defendant’s Motion to Dismiss [Dkt. No. 32]. The

Court ordered that Mr. Iweanoge had standing to pursue nondischargeability because Mr. Arthur

had scheduled him as a creditor. The Court dismissed Plaintiffs’ claim for nondischargeability

based on common law fraud, § 523(a)(4), and § 523(a)(11), as well as their claims for denial of

discharge under §§ 727(a)(2), 727(a)(3), and 727(a)(4). The Court granted Plaintiffs leave to

amend their claim for denial of discharge under § 727(a)(2).

        Plaintiffs filed an Amended Complaint [Dkt. No. 31] on December 28, 2018, asserting

claims under 11 U.S.C. §§ 523(a)(2)(A), 523(a)(2)(B), 523(a)(6), and 727(a)(2). On January 11,

2019, Mr. Arthur filed a Motion to Dismiss Amended Complaint [Dkt. No. 33]. On April 12,

2018, the Court entered an Order Granting in Part, and Denying in Part Defendant’s Motion to



                                                  5
                   Case 17-00328        Doc 97      Filed 09/30/19     Page 6 of 11



Dismiss [Dkt. No. 45]. The Court dismissed all claims except Plaintiff’s claim under 11 U.S.C. §

523(a)(2)(A).

II.    Conclusions of Law.

       A.       Section 523(a)(2)(A).

       Section 523(a)(2)(A) excepts from discharge “any debt . . . for money, property, services, or

an extension, renewal, or refinancing of credit to the extent obtained by false pretenses, a false

representation, or actual fraud, other than a statement respecting the debtor's or an insider's financial

condition.” In other words, “Congress excepted from discharge . . . debts in which the debtor used

fraudulent means to obtain money, property, services, or credit.” In re Rountree, 478 F.3d 215,

219 (4th Cir. 2007).

       The creditor asserting a claim under § 523(a)(2)(A) must establish the following by a

preponderance of the evidence: “(1) that the defendant made a representation, (2) that the defendant

knew at the time the representation was made that it was false, (3) that the defendant made the

representation with the intent and purpose of deceiving the plaintiff, (4) that the plaintiff justifiably

relied upon the false representation, and (5) that the plaintiff suffered damages as a proximate result

of the representation.” In re Rixham, 578 B.R. 287, 307 (Bankr. D. Md. 2017). “Once it is

established that specific money or property has been obtained by fraud, . . . ‘any debt’ arising

therefrom is excepted from discharge.” Cohen v. de la Cruz, 523 U.S. 213, 218 (1998). This

exception to discharge extends to “treble damages, attorney's fees, and other relief that may exceed

the value obtained by the debtor.” Id. at 223. As with all exceptions to discharge, the Court must

construe § 523(a)(2)(A) narrowly, “to protect the purpose of providing debtors a fresh start.” In re

Rountree, 478 F.3d at 219.




                                                    6
                     Case 17-00328       Doc 97     Filed 09/30/19     Page 7 of 11



         B.     Preclusive Effect of the Judgment.

         Dischargeability determinations are within the exclusive jurisdiction of the bankruptcy

court.   See generally In re Chu, 2019 WL 4130869, *3 (Bankr. D. Md. Aug. 29, 2019).

Nevertheless, the preclusive effect of a prior judgment may significantly narrow the justiciable

issues in a dischargeability proceeding.     For example, claim preclusion applies such that the prior

judgment is conclusive as to the existence, amount, and validity of the debt. See id. (citing In re

Crespin, 551 B.R. 886, 897 (Bankr. D.N.M. 2016); In re Wisell, 494 B.R. 23, 29 (Bankr. E.D.N.Y.

2011)). More importantly, issue preclusion applies such that the bankruptcy court must give the

prior court’s judgment “the same [issue] preclusive effect as would be given that judgment under

the law of the [jurisdiction] in which the judgment was rendered.” Migra v. Warren City Sch. Dist.

Bd. of Educ., 465 U.S. 75, 81 (1984).      In the District of Columbia, issue preclusion:

         [R]enders conclusive in the same or a subsequent action determination of an issue of
         fact or law when (1) the issue is actually litigated and (2) determined by a valid, final
         judgment on the merits; (3) after a full and fair opportunity for litigation by the
         parties or their privies; (4) under circumstances where the determination was
         essential to the judgment, and not merely dictum.

Modiri v. 1342 Rest. Group, Inc., 904 A.2d 391, 394 (D.C. App. 2006) (quoting Davis v. Davis, 663

A.2d 499, 501 (D.C. 1995)).

                i.         The Fraud Award.

         In dischargeability proceedings, the bankruptcy court must determine whether the essential

factual findings made by the prior court satisfy the elements of § 523(a)(2)(A).      See In re Sparrow,

306 B.R. 812, 826 (Bankr. E.D. Va. 2003). At a minimum, the prior court’s essential factual

findings would include the elements of the relevant claim under the law applied by the prior court.

See In re Campbell, 448 B.R. 876, 882 (Bankr. W.D. Pa. 2011) (holding that victory on fraud claim

in previous court was preclusive as to all elements under the state law claim).     To prove common-



                                                     7
                      Case 17-00328       Doc 97    Filed 09/30/19    Page 8 of 11



law fraud under District of Columbia law, “a plaintiff must show that the defendant, with the intent

to deceive the plaintiff, knowingly made a false representation of a material fact on which plaintiff

justifiably and detrimentally relied.”    Pyles v. HSBC Bank USA, N.A., 172 A.3d 903, 907 (D.C.

App. 2017) (citing Sibley v. St. Albans School, 134 A.3d 789, 808–09 (D.C. 2016)).       The elements

for common law fraud in the District of Columbia mirror those of § 523(a)(2)(A). Accordingly,

the D.C. Superior Court’s finding of fraud conclusively establishes the existence of fraud under

§ 523(a)(2)(A).       As the Fraud Award clearly arises from such fraud, the Court finds and concludes

that the Fraud Award is nondischargeable under § 523(a)(2)(A).

               ii.        The Attorney Fee Award.

       In Cohen, the Supreme Court was clear that § 523(a)(2)’s exception to discharge extended to

awards of attorney’s fees so long as such award arose from fraud. Cohen, 523 U.S. at 223. Here,

the D.C. Superior Court awarded Ms. Onuma attorney’s fees as a part of the Fraud Award, which is

consistent with the District of Columbia’s application of the fraud exception to the American Rule.

Ludwig & Robinson, PLLC v. BiotechPharma, LLC, 186 A.3d 105, 115 (D.C. App. 2018).

Accordingly, the Court finds and concludes that the Attorney Fee Award is nondischargeable under

§ 523(a)(2)(A).

               iii.       The Costs Award.

       Rule 54(c)(1) of the District of Columbia’s Superior Court Rules of Civil Procedure

provides that “[u]nless an applicable statute, these rules, or a court order provides otherwise, costs--

other than attorney's fees-- should be allowed to the prevailing party.” D.C. Super. Ct. R. Civ. P.

54(c)(1). Again, Cohen provides that an award of costs is nondischargeable if it arose from fraud.

Cohen, 523 U.S. at 223. Assuming arguendo that the Breach of Contract Award did not arise from

fraud, the Court finds and concludes that the Costs Award arose from fraud because Ms. Onuma’s



                                                     8
                     Case 17-00328      Doc 97      Filed 09/30/19     Page 9 of 11



success on her common law fraud cause of action was sufficient to make her the prevailing party in

the D.C. Superior Court. Based thereon, the Court finds and concludes that the Costs Award is

excepted from discharge under § 523(a)(2)(A).

               iv.     The Breach of Contract Award.

       Breach of contract, even if intentional and wrongful, does not, alone, give rise to a

nondischargeable debt. See In re Heilman, 241 B.R. 137, 150 (Bankr. D. Md. 1999); In re Hill,

425 B.R. 766, 775 (Bankr. W.D.N.C. 2010). However, where the breach of contract arose from

fraud, such as where a debtor entered into the contract with no intention of fulfilling his contractual

obligations, the damages awarded therefore are nondischargeable under § 523(a)(2)(A). See

Heilman, 241 B.R. at 150 (breach of contact debt is nondischargeable where the debtor

‘misrepresented his or her intention to perform contractual duties.”); see also In re Ayesh, 465 B.R.

443, 452 (Bankr. S.D. Tex. 2011) (finding breach of contract award nondischargeable where “a

state law claim for breach of contract is an ‘obvious outgrowth of such a false representation.’”).

As such, “[t]he fact that a state court labels a judgment ‘contract damages’ rather than ‘fraud

damages’ does not control the bankruptcy court if the state court's determination did not necessarily

include a finding regarding the dischargeability issue (i.e., whether the debt was obtained by false

pretenses, a false representation, or actual fraud).” Matter of King, 103 F.3d 17, 19–20 (5th Cir.

1997); see also In re McClendon, 415 B.R. 170, 182 (Bankr. D. Md. 2009) (holding that issue of

whether breach of contract arose from fraud was not precluded where “state court judgment did not

set forth a basis for finding that the debtors possessed a ‘present intention’ not to repay the plaintiff

at the time of the loan.”). Where the prior court apportioned its damage award between a fraud

cause of action and a breach of contract cause of action, the breach of contract damages arise from

fraud if the two causes of action were “inextricably linked.” In re Thompson, 511 B.R. 20 (Bankr.



                                                    9
                  Case 17-00328       Doc 97     Filed 09/30/19    Page 10 of 11



D. Conn. 2014).

       Ms. Onuma raised the issue of Mr. Arthur’s intent to perform in the D.C. Superior Court by

alleging in the D.C. Complaint that Mr. Arthur had no intention of paying the purchase price when

he executed the Purchase Agreement. However, she also alleged that Mr. Arthur defrauded her

through his use of a fictitious entity to purchase DTS. Unfortunately, the D.C. Superior Court did

not make explicit findings of fact on these or any other issues of fact and the Fraud Award could

have been based on a finding that either or both were true. If Mr. Arthur fraudulently executed the

Purchase Agreement in the name of a fictitious entity but intended to uphold his contractual

obligations, it does not follow that the breach of contract arose from the fraud. Conversely, if Mr.

Arthur never intended to pay the purchase price, the breach of contract arose from the fraud. See In

re Heilman, 241 B.R. at 150. Nothing in the record before this Court illuminates the nature of the

fraud found by the D.C. Superior Court. In light of this ambiguity, the Court finds and concludes

that it is not precluded from considering whether the breach of contract arose from fraud.

       C.      Dischargeability of the Breach of Contract Award.

       Based on the evidence before the Court, the Court does not find that Mr. Arthur did not

intend to pay the purchase price at the time the parties entered the Purchase Agreement. Instead, it

appears that Mr. Arthur expected to rapidly increase DTS’s profitability but learned that operation

and expansion of DTS was much more complicated than he had expected. When DTS’s profits

proved significantly lower than he expected, Mr. Arthur refused to pay the agreed purchase price.

As such, Mr. Arthur’s breach of the Purchase Agreement was not caused by or the result of fraud.

Accordingly, the Court concludes that the Breach of Contract Award is dischargeable.

III.   Conclusion.

       Based on the foregoing, the Court finds and concludes that it should render judgment in



                                                 10
                 Case 17-00328      Doc 97     Filed 09/30/19    Page 11 of 11



favor of Plaintiffs, in part. The Court will enter a judgment consistent with this Memorandum

Opinion.

cc:    All parties
       All Counsel
                                          End of Order




                                               11
